Citation Nr: 0031983	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-17 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for lumbosacral sprain 
with pain on motion, rated 20 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from May 1978 to January 1986.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In January 1998, the Board assigned a 
higher initial evaluation of 20 percent for the veteran's 
back disability and the RO effectuated that decision in 
February 1998.  The veteran was subsequently examined in 
March 1998 and his 20 percent rating was continued by the RO 
in the April 1998 rating action, which is the subject of this 
appeal. 


FINDING OF FACT

Lumbosacral sprain with pain on motion results in 
intermittent muscle spasm, pain, no more than moderate 
limitation of motion, and is not productive of severe 
lumbosacral strain or neurological symptoms. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbosacral sprain with pain on motion have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Code 5295 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks a higher evaluation for lumbosacral sprain 
with pain on motion.  As an initial matter, the Board finds 
that all the facts relevant to this claim have been properly 
and sufficiently developed.  During the pendency of the 
veteran's appeal, the Veterans Claims Assistance of Act of 
2000 (the Act) became law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This liberalizing legislation is applicable to 
the veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  All indicated examinations have 
been conducted and all pertinent records or the information 
contained therein have been obtained.  The veteran has not 
indicated that additional records pertinent to his claim 
exist which should be obtained in order to fairly decide his 
claim, and, there is no indication that additional 
development is warranted in this case. 

The Board observes that the RO has not had an opportunity to 
consider the effect of the Act upon this claim.  The Act, 
furthermore, contains certain notification provisions which 
apply in the event that there exists evidence which has not 
been obtained.  However, inasmuch as all pertinent documents 
have been obtained, other necessary development has been 
completed, and the veteran has been advised of the actions of 
the RO, the Board's decision to address this case on its 
merits results in no prejudice to the veteran and avoids 
needless delay in the evaluation of his claim.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Disability evaluations are based on a comparison of clinical 
findings with relevant schedular criteria.  38 U.S.C.A. 
§ 1155.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection was established for lumbar sprain with 
pain on motion in a September 1993 rating decision that 
reflects a history of back pain and strain in service.  The 
veteran underwent VA examinations in August 1993 and October 
1996, and, in January 1998, the Board awarded a 20 percent 
evaluation for the veteran's disability.  As noted above, the 
RO has continued the 20 percent rating.

Lumbosacral sprain with pain on motion is evaluated as 20 
percent disabling under diagnostic code 5295.  Under that 
diagnostic code, lumbosacral strain warrants a 20 percent 
evaluation if there is muscle spasm on extreme forward 
bending and/or loss of lateral spine motion, unilateral, in a 
standing position.  A 40 percent evaluation contemplates 
severe disability, with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

In addition, intervertebral disc syndrome warrants a 10 
percent evaluation if mild, a 20 percent evaluation if 
moderate, with recurring attacks, and a 40 percent 
evaluation, if severe, with recurring attacks and 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  Limitation of motion of the lumbar spine warrants a 10 
percent evaluation, if slight, a 20 percent evaluation, if 
moderate, and 40 percent evaluation, if severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation.

The veteran underwent a VA examination of the muscles in 
March 1998.  At that time, the veteran complained of problems 
with spasms and pain and indicated that pain in the lower 
back radiated intermittently down the left leg causing the 
leg to feel numb.  Radiation, according to the veteran, was 
precipitated by sitting for prolonged periods of time, 
lifting heavy objects, bending forward, or walking more than 
one mile at a time.  The veteran indicated that back spasms 
were present approximately twice a week and that he treated 
them by lying flat on the floor for ten to five minutes.  He 
also indicated that no specific event precipitated back 
spasms, that he was not taking medication for his symptoms, 
and that he had difficulty sleeping as a result of pain. 

According to the examiner, there were no periods of flare-ups 
of residuals of a muscle injury and no precipitating or 
alleviating factors present causing flare-ups of residuals of 
a muscle injury.  There were no muscles injured or destroyed, 
no associated injuries affecting bony structures, nerves, or 
vascular structures, no joint abnormalities, and no loss of 
muscle function.  Muscle strength of the lower back was 
described as normal.

X-ray of the lower back revealed mild narrowing of L4-L5 and 
L5-S1 disk spaces with minimal levoscoliosis.  According to 
the examiner, an x-ray of the lower back in October 1996 
revealed osteophyte formation and minimal anterior wedge 
deformity of T11-T12.  The diagnosis was recurrent back 
spasms secondary to mild degenerative disk and degenerative 
spine disease.  According to the examiner, the condition was 
causing mild disability and was a direct result of the back 
injury in service.

During a contemporaneous examination of the spine by the same 
examiner, the veteran denied any weakness, fatigability, or 
lack of endurance, although he indicated that he suffered 
from stiffness in the low back lasting approximately 10 to 15 
minutes in the morning.  The veteran indicated that he was 
not being treated for his back pain at the time of the 
examination, he denied any periods of flare-ups, and he did 
not use any crutches, braces, or canes.  Range of motion was 
as follows:  forward flexion, active and passive, to 45 
degrees; backward extension, active and passive, to 5 
degrees; left lateral flexion, active and passive, to 15 
degrees; right lateral flexion, lateral and passive, to 20 
degrees; left lateral rotation, active and passive, to 15 
degrees; and right lateral rotation, active and passive, to 
25 degrees.  Straight leg testing was mildly positive at 60 
degrees, and the veteran complained of pain on motion, which 
the examiner indicated was worse with maximum range of 
motion; according to the examiner, the veteran's range of 
motion was mainly limited by pain, although there was no 
evidence of fatigue or weakness present.  

On objective evaluation, there was no evidence of back spasm, 
weakness, or tenderness, there were no postural abnormalities 
or fixed deformities, and musculature of the back was within 
normal limits.  Neurological examination revealed normal 
motor strength, intact deep tendon reflexes, and no sensory 
deficits.  The diagnosis, as with the muscle examination, was 
mild degenerative spine disease and degenerative disk 
disease.  

Nerve conduction studies were conducted in August 1998 in 
connection with complaints of back pain and intermittent left 
leg pain.  Motor and sensory nerve conduction studies were 
all within normal limits.  The impression was that there was 
no electrophysiologic evidence to suggest a left lumbosacral 
radiculopathy.  

In August 1998, the veteran was seen by an orthopedic 
surgeon.  The physician observed that the veteran had last 
been seen in May 1998, at which time he complained of 
problems in his low back and shoulder and received a 
subacromial injection.  At the time of the August 1998 
examination, the veteran complained of continued back 
problems, worse with flexion, had signs of L4 radiculopathy 
and indicated that his pain would awaken him at night.  
Examination revealed muscle spasm, limited motion, and 
decreased motor strength on the anterior tibial on the left.  
Reflexes were symmetrical and sensation was intact, although 
questionable for the L4 dermatome.  Review of x-ray reports 
did not reveal instability.  An MRI was suggested.

In October 1998, the veteran underwent a magnetic resonance 
imaging (MRI) examination.  The results of that examination 
revealed degenerative disc changes at L4-5 and bulging 
annulus at L3-4 and L4-5 with effacement of the ventral 
thecal sac without narrowing of the spinal canal.  No 
significant disc protrusion or narrowing of the spinal canal 
at L5-S1 was noted.

The veteran underwent a VA examination of the spine in 
February 1999.  The veteran, who had received a single 
epidural injection a month earlier, indicated that it 
produced no lasting benefit.  The veteran was currently 
taking no medication and never wore a brace.  He had been 
working for the same company since 1996 and reported missing 
2 to 3 days in the past year because of back problems.  
Subjectively, he complained of constant pain in the lower 
back aggravated by bending, lifting, and prolonged standing 
in one area.  He indicated that sitting in a position for an 
extended period required him to move to alleviate the pain 
and that he occasionally experienced radiation to the left 
lower leg with some numbness and tingling in the left calf.  

Objective physical examination revealed the veteran to be 
able to move about the examining room without demonstrable 
difficulty.   He was able to climb on and off the examining 
table without apparent pain.  He stood with his pelvis level.  
There was no list or scoliosis and no spasm, although there 
was tenderness over the left sacroiliac region.  He 
complained of pain on attempted flexion beyond 75 degrees, 
extension beyond 15 degrees, and lateral bending to either 
side beyond 15 degrees.  Neurological examination revealed 
heel and toe gait to be normal, straight leg raising to be 
negative, and deep tendon reflexes to be 2+ overall.  The 
diagnosis was degenerative disk disease of the lumbar spine.  
It was the opinion of the examiner that the veteran's back 
condition had not changed significantly since a prior 
evaluation. 

This evidence demonstrates that an evaluation in excess of 20 
percent is unwarranted in this case.  The evidence before the 
Board suggests that lumbosacral sprain with pain on motion 
results in intermittent spasms and pain.  However, 
lumbosacral sprain with pain on motion does not result in 
disability approximating severe disability.  The veteran for 
instance, does not have listing of whole spine to the 
opposite side, positive Goldthwait's sign, or marked 
limitation of forward bending in a standing position.  
Although there is some evidence of radiculopathy, this was 
not present during an August 1998 nerve conduction study and 
would appear to be at most intermittent.  The veteran was 
able to move quite readily during the most recent VA 
examination.  Although the veteran has received injections 
for pain at various points, he does not otherwise require 
medication, and he does not require a brace or any device to 
assist with ambulation.  There appears to be narrowing of the 
spine diagnosed as degenerative spine disease.  However, this 
has been characterized as mild, and the veteran does not have 
complete loss of the lateral spine motion.  Indeed, the most 
recent examiner noted that the veteran's condition had not 
changed since an earlier examination.  The objective evidence 
as discussed above does not reflect more than moderate 
disability.

In addition, examination has not revealed significant 
neurological impairment.  By far, the veteran's greatest 
symptoms appears to be his subjective complaints of pain.  
However notwithstanding these complaints, objective 
examination discloses limitation of motion that is not more 
than moderate, and the veteran's overall symptomatology is 
not of such severity that it warrants a higher evaluation.  

It is further noted that the rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the disability.  The Board notes that in 
exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's symptoms and disability level.  The record 
does not reflect a disability picture that is so exceptional 
or unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disability, The Board does not find that the 
veteran's case outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Referral of this matter for consideration under the 
provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet.App. 94-96 (1996). 


ORDER

A evaluation in excess of 20 percent for lumbosacral sprain 
with pain on motion is denied.  



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 2 -


- 1 -


